DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/15/2022 with regard to the double patenting (“DP”) rejections have been fully considered but they are not persuasive. Applicant did not specifically point out the differences between the current claims and the copending claims, instead making a conclusory statement that the claims are patentably distinguishable. The DP rejections are still considered proper.
Applicant’s amendments and arguments with respect to the 112(f) interpretations, the 112(a) rejections and the 112(b) rejections have been fully considered and are persuasive.  The 112(f) interpretations, the 112(a) rejections and the 112(b) rejections have been withdrawn. 
Applicant’s arguments filed with respect to the previous 102 rejections have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Belalcazar.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Onodera et al. (US 2011/0319948, hereinafter Onodera) in view of Belalcazar (US 6,016,446).
Regarding claims 1 and 10, Onodera discloses a defibrillation catheter system (see title and abstract). The catheter extends in a longitudinal direction, as seen in figure 2. A first power supply part 71 with a capacitor is necessary for generating a voltage to be applied to the catheter, the first power supply part connected to the catheter (figure 10 and par. 0160). A second power supply part 751 is also necessary for generating a voltage to be applied to the catheter, the first power supply part connected to the catheter (figure 10 and par. 0171-0172). An electrocardiograph (“ECG”) 800 is connected to the catheter (see figure 10). The catheter is provided with a first electrode group 31G on a distal side of the catheter, the first electrode group having a plurality of electrodes 31, any of which could be a 1-1 electrode or a 1-2 electrode (see figure 2 and par. 0078-0079). The catheter is provided with a second electrode group 33G on a proximal side of the catheter, the second electrode group having a plurality of electrodes 33, any of which could be a 2-1 electrode or a 2-2 electrode (see figure 2 and par. 0087-0088). All of the electrodes 31 and 32 are connected to the first power supply part and the second power supply part via wires (i.e., first and second connecting parts) (see figures 4 and 10).
However, Onodera is silent as to the electrode groups being connected to the ECG without a switching part. Attention is directed to Belalcazar, which discloses a defibrillation system, and thus is analogous art with Onodera (See Col. 5, lines 1-19). Belalcazar discoses a first electrode group 120 and a second electrode group 125 that are directly connected to a sense amplifier 140 for detecting ECG signals, the connection done without a switching part (see abstract, Col. 4, lines 36-58, Col. 5, line 52-Col. 6, line 6, Col. 10, lines 21-32). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Onodera to attach the electrode groups directly to the ECG without a switching part, as taught by Belalcazar, in order to advantageously allow for detection of information from the electrodes even during pacing pulses and recharge time periods (Col. 10, lines 21-32 for motivation).
Regarding claims 3 and 9, alternatively, one can subdivide the electrodes 31, 32, and 33 into any number of groups, each with 3 or more electrodes (for example), such that there were first, second, third and fourth groups, all capable of measuring an intracardiac potential if so desired by a user (see figure 2). A wire could constitute a “third power supply part” as currently claimed.
Regarding claim 4, a synchronization circuit 75 controls timings for all voltages applied to the electrodes (par. 0169-0178).
Regarding claims 5 and 6, a built-in resistance of 50 Ohms (i.e., less than 200 Ohms) is located between the power supply parts and the electrocardiogram (see figure 16 and par. 0230). The applicant’s specification discloses that the resistance acts as an overvoltage protection circuit.
Regarding claim 7, impedance measuring circuit 75 measures an impedance (i.e., resistance) between the first electrode group and the second electrode group (par. 0044 and 0196).
Regarding claim 8, a third electrode group 32G is located between the first and second electrode groups and can be used to measure the intracardiac potential if so desired by a user (see figure 2).
Allowable Subject Matter
Claim 11 would be allowable if a Terminal Disclaimer were filed to overcome the DP rejection set forth in this Office action.
Claim 2 would be allowable if a Terminal Disclaimer were filed to overcome the DP rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric D. Bertram/Primary Examiner, Art Unit 3792